In the Missouri Court of Appeals
              Eastern District
SEPTEMBER 15, 2015


THE FOLLOWING CASES WERE AFFIRMED IN ACCORDANCE WITH RULE
84.16(b) OR RULE 30.25(b).


1.    ED100934   STATE OF MISSOURI, RES V CEDRIC E. ANDERSON,
      APP

2.    ED101638 JAMES ANDERSON, APP V STATE OF MISSOURI, RES

3.    ED101763 WILLIAM BROWN, APP V STATE OF MISSOURI, RES

4.    ED101807 STATE OF MISSOURI, RES V STEVEN LEE WILLIAMS, APP

5.    ED101855 GERALD EDWARDS, APP V STATE OF MISSOURI, RES

6.    ED101863 TERRELL HUGHES, APP V STATE OF MISSOURI, RES

7.    ED102085 STATE OF MISSOURI, RES V MITCHEL MURDOCK, APP

8.    ED102101 JASMINE MCDANIEL, APP V STATE OF MISSOURI, RES

9.    ED102128 STATE OF MISSOURI, RES V RODNEY O. DYSART, APP

10.   ED102322 SCOTT TILLIS, APP V CITY OF STL AND SIJ, RES

11.   ED102325   LARRY MUELLER, APP V STATE OF MISSOURI, RES